Opinion issued July 7, 2005










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00366-CV
____________

DAVID LOCKLEAR,  Appellant

V.

CONNIE S. ANDERSON,  Appellee




On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2003-20356





MEMORANDUM OPINION
          Appellant, David Locklear, filed timely notice that he was appealing the trial
court’s judgment in this case.  Appellant has not filed an affidavit of indigence and
has paid the filing fee.  The appellate record was due on May 13, 2005.  The clerk’s
record was filed on April 20, 2005.  On May 2, 2005, the court reporter informed this
Court that she has not been contacted by appellant.  Appellant has not filed a motion
to extend time to file the reporter’s record.  
          On June 16, 2005, appellee, Connie S. Anderson, filed a motion to dismiss this
appeal for want of prosecution on the ground that appellant has not filed a reporter’s
record.  Appellant has not responded to appellee’s motion.  
          Generally, an appellant’s failure to file a reporter’s record does not justify
dismissal of the appeal.  See Tex. R. App. P. 37.3(c); Samara v. Samara, 52 S.W.3d
455, 457 (Tex. App.—Houston [1st Dist.] 2001, pet. denied).  In such a case, if a
clerk’s record has been filed, the appellate court may consider and decide issues or
points that do not require a reporter’s record.  Tex. R. App. P. 37.3(c).  However, in
this case, appellant has not filed a brief.  Therefore, we have nothing to review.
          Accordingly, this appeal is dismissed for want of prosecution. 
 
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Nuchia and Keyes.